Citation Nr: 0842518	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
deviated septum.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims sought.

The veteran's statement on his Form 9 is unclear as to 
whether he wishes to appeal only his deviated septum claim, 
or both the deviated septum and bilateral hearing loss 
claims.  The representative did not offer any specifics on 
the Form 646, but addressed both issues in the Informal 
Hearing Presentation.  As service connection for bilateral 
hearing loss is granted below there is no risk of prejudice 
to the appellant, the Board will consider the claim of 
entitlement to service connection for bilateral hearing loss 
to be in appellate status.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a deviated septum is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In his July 2007 substantive appeal, the veteran raises the 
issue of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a deviated septum.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, bilateral 
sensorineural hearing loss was incurred in service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that an 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. 3.303.  
Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the injury was 
incurred in service.  38 C.F.R.   § 3.303(d).

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Board observes that the veteran currently has bilateral 
hearing loss constituting a disability as defined by 38 
C.F.R. § 3.385.  At a VA examination in August 2005 the 
veteran's audiogram produced the following results: 30 
decibels at 500 hertz, 30 decibels at 1000 hertz, 35 decibels 
at 2000 hertz, 55 decibels at 3000 hertz, 70 decibels at 4000 
hertz (right ear); and 30 decibels at 500 hertz, 30 decibels 
at 1000 hertz, 30 decibels at 2000 hertz, 55 decibels at 3000 
hertz, 65 decibels at 4000 hertz (left ear).  Speech 
recognition scores were 88 and 92 percent for the right and 
left ears, respectively.  These findings clearly show that 
the veteran has a current bilateral hearing loss disability.  
38 C.F.R. § 3.385.  The issue remaining is whether that 
hearing loss is connected to his military service.

The veteran attributes his hearing loss to noise exposure 
during his time on the gun range and unloading ships.  His 
DD-214 confirms the veteran was a movement specialist (a 
freight traffic agent) during service.  He also earned a 
sharpshooter (rifle) badge while in service, indicating he 
was exposed to gunfire on the range.  The veteran's service 
treatment records at entrance and separation indicate normal 
hearing.  Post service there are no medical records 
indicating any treatment, diagnosis, or complaint of hearing 
loss at any time during or since his military service until 
37 years after separation.  The veteran is currently service 
connected for tinnitus, due to noise exposure in the 
military.

At the August 2005 VA examination, the examiner was asked to 
provide a nexus opinion about the veteran's bilateral hearing 
disability.  He stated, "[b]oth the hearing loss and 
tinnitus are at least as likely as not primarily secondary to 
the noise exposure in the Army.  Both the hearing loss and 
tinnitus are likely to be permanent and stable."  No other 
nexus opinion is of record.

With regard to the medical question as to whether the 
veteran's bilateral hearing loss is related to active 
service, the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As the VA 
physician's opinion establishes a nexus between service and 
the veteran's current bilateral hearing loss disability, and 
as there is no contrary opinion, the veteran's claim must be 
granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

In an April 2007, the veteran reports undergoing two 
operations.  It is not clear, however, whether those 
procedures were related to his deviated septum.  If so, 
pertinent records should be secured.  In any event 
clarification is in order.

Further, as noted above, the appellant has raised the claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for residuals of a deviated septum.  In the 
interest of adjudicative economy the Board finds that this 
issue should be adjudicated by the RO prior to the Board 
reviewing the claim to reopen.  See generally, Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter requesting 
that he clarify the nature of the 
operations described in his July 2007 
statement.  If those procedures pertain to 
a deviated septum the RO should undertake 
appropriate development.

2.  The RO should adjudicate the claim of 
entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 (West 2002).  If, and 
only if, the appellant perfects an appeal 
to  a denial of that issue should the § 
1151 claim be returned to the Board.

3.   Thereafter, the RO should 
readjudicate whether new and material 
evidence has been received to reopen a 
claim of entitlement to service connection 
for a deviated septum.  If the claim is 
denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


